Citation Nr: 1522006	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from February 1973 to September 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, the case was remanded for the Veteran to be scheduled for a hearing before the Board; in correspondence received in May 2015, the Veteran withdrew his hearing request. 


FINDING OF FACT

In May 2015, prior to the promulgation of a Board decision in the matter, the appellant expressed his intent to withdraw his appeal seeking to reopen a claim of service connection for a seizure disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeal in this matter, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) on this claim is not necessary.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received. 
38 C.F.R. § 20.204(b)(3).

By correspondence received in May 2015, the Veteran and his representative expressed the intent to withdraw the appeal as to whether new and material evidence had been received to reopen a claim of service connection for a seizure disability.  Under governing regulation an appellant can withdraw an appeal at any time prior to the Board's promulgation of a decision in the matter.  Given the expression of intent to withdraw the appeal, there remains no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter.


ORDER

The appeal seeking to reopen a claim of service connection for a seizure disability is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


